Citation Nr: 1527870	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as due to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as due to PTSD. 

3.  Entitlement to service connection for sleep apnea, to include as due to PTSD.  

4.  Entitlement to service connection for degenerative lumbar spine, with laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010, December 2010, and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in October 2013, April 2014, and December 2014 for further development.  

The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, these issues have been remanded several times already.  In the most recent remand, the Board noted that the May 2014 VA examinations were inadequate.  

The Board remanded the claims for addendum opinions to address the inadequacies.  Moreover, the Board found that "the review should be conducted by a new examiner, to introduce a fresh perspective on the claims."  The RO was instructed to obtain addendum opinions from an examiner other than the May 2014 VA examiner.  

The RO obtained addendum opinions in March 2015.  However, the addendum opinions all were written by the May 2014 VA examiner.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain addendum opinions from an examiner other than the May 2014 VA examiner.  No additional examinations are necessary unless the examiner finds otherwise; then, such should be scheduled.  

The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the examiner should opine:

(a)  whether it is at least as likely as not (a 50 percent or greater probability) that hypertension began during or is causally related to service, to include whether it was caused, or aggravated by, his service connected PTSD,  

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner should recognize that the Veteran's PTSD causes him to experience chronic stress.  

(b)  whether it is at least as likely as not (a 50 percent or greater probability) that a sleep disability (to include sleep apnea) began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected PTSD,

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner is advised that the Veteran has reported continuous symptoms of difficulty sleeping since service, and this report must be considered in formulating the requested opinion.  

(c)  whether it is at least as likely as not (a 50 percent or greater probability) that GERD began during or is causally related to service, to include the February 1976 and August 1976 complaints of nausea, vomiting, and diarrhea, and to include whether any disability was caused, or aggravated by, his service connected PTSD.

"Aggravation" means a permanent worsening of a disability beyond its natural progression.

The examiner is advised that the Veteran has reported continuous symptoms of GERD since service, and this report must be considered in formulating the requested opinion.  

(d) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's degenerative lumbar spine disability began during or is causally related to service.
  
The examiner is advised that the Veteran has reported continuous symptoms of a back disability since service, and this report must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.   
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




